         Case 2:19-cr-00152-JAD-NJK Document 31 Filed 07/01/19 Page 3 of 3
     

1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2
         UNITED STATES OF AMERICA,                            Case No.: 2:19-cr-00152-JAD-NJK
3
                     Plaintiff,
4
              vs.
5
         GERARDO JAVIER ZARATE, and
6        GRISELDA NEGRETE ZARATE,

7                    Defendant.

8

9                                               ORDER

10           IT IS HEREBY ORDERED that the following matter is unsealed.

11           Case Number                               In the Matter of the Search of
             2:19-mj-00353-NJK                         5413 Avenida Vaquero
12                                                     City of Las Vegas, State of Nevada
13
                          2nd
             Dated this _________ day of July, 2019.
14

15

16                                                         United States Magistrate Judge
                                                           United States District Court Judge
17

18

19

20

21

22

23

24


                                                       3
